Citation Nr: 1513747	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than August 19, 1992, for a grant of service connection for coronary artery disease.

2.  Entitlement to a higher initial rating for service-connected coronary artery disease, evaluated as 30 percent disabling on and after August 19, 1992, 100 percent disabling on and after November 22, 1997, 30 percent disabling on and after June 1, 1998, and 60 percent disabling on and after August 26, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to February 1963 and from February 1967 to June 1971.  He is in receipt of the Combat Infantryman's Badge.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veterans Benefit Management System (VBMS) includes a November 2014 Appellant's Brief submitted by the Veteran's representative.  The Virtual VA paperless claims processing system includes documents that are duplicative or cumulative of materials in the paper claims file or which are not relevant to the claim on appeal, other than to show that the Veteran's coronary artery disease has continued to be an active problem for purposes of VA treatment.

The issue of entitlement to a higher initial rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for coronary artery disease was received on August 19, 1992, and was denied by a March 1994 rating decision with July 1994 notice to the Veteran.

2.  A claim for service connection for a heart attack was received on December 2, 1997, and was denied by a rating decision dated January 26, 1998.

3.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to August 19, 1992; the medical evidence received subsequent to August 19, 1992, shows that he had ischemic heart disease at least as early as April 1992.

4.  The Veteran was granted service connection for coronary artery disease associated with herbicide exposure in a rating decision dated in June 2011; such review was initiated by the RO based upon the prior denial of service connection for a cardiovascular disorder.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 19, 1992, for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
 
A VCAA notice letter dated in August 2010 set forth in detail evidence necessary to substantiate the claim for service connection for ischemic heart disease based on a presumption of service connection in light of the Veteran's presumed exposure to certain herbicide agents to include Agent Orange in Vietnam.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter from VA was provided prior to initial adjudication of the claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With the grant of service connection for coronary artery disease, a form of ischemic  heart disease, in June 2011, the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice, originally provided to the Veteran in August 2010, had been fulfilled.  Any perceived deficiency in the VCAA notice provided could therefore be no more than harmless, nonprejudicial error, and no further VCAA notice was required with respect to the claim.  This appeal arises from receipt of a notice of disagreement with the effective date assigned in a June 2011 rating decision, which does not give rise to further notice requirements under the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).  There is no need for a VA examination to be afforded the Veteran in determining whether an effective date earlier than August 19, 1992, is warranted for service connection for coronary artery disease.  A medical determination would have no bearing on the outcome and would have no reasonable possibility of substantiating the Veteran's claim.  This is because it has already been established by medical evidence of record that the Veteran had ischemic heart disease prior to his claim received on August 19, 1992, but the specific laws and regulations that govern the effective date for service connection in this case provide that under the circumstances presented "the effective date will be the later of the date such claim was received by VA or the date the disability arose."  See 38 C.F.R. § 3.816(c)(2) (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal for an earlier effective date for service connection for coronary artery disease and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this aspect of his appeal.  Essentially, all available evidence that could substantiate the claim for an earlier effective date for service connection has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

As noted, the Veteran seeks an effective date earlier than August 19, 1992, for the award of service connection for coronary artery disease.

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014); McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

If a claim is reviewed on VA initiative within one year from the effective date of the law, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on VA initiative more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010. 

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2013).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a "Nehmer class member" is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  That section lists ischemic heart disease, including coronary artery disease.  38 C.F.R. § 3.309(e).  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as he is a Vietnam Veteran who was diagnosed with coronary artery disease. 

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, here August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) . 

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  This paragraph is not applicable in this particular Veteran's case, as there is no evidence of record or allegation from the Veteran or his attorney that he filed a claim for service connection for coronary artery disease within one year of separate from active service. 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p) , 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a). A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).
On August 6, 2010, the RO on its own initiative reviewed the claims file and found that the Veteran was entitled to service connection for coronary artery disease, effective August 19, 1992.  The RO granted the Veteran service connection for coronary artery disease in a June 2011 rating decision. 

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.  In April 1992 the Veteran requested a "reevaluation of my disability," which the AOJ construed as a claim for an increased rating for hearing loss, the only disability for which he was service-connected at the time.  He was granted an increased rating for hearing loss in June 1992, and was informed of this by a July 1992 letter.

The next document in the claims file is a September 30, 1992 letter to the Veteran from the AOJ indicting that they couldn't adjudicated his claim based on dioxin exposure as VA regulations regarding that had been invalidated.  After that document, the next document is an October r15, 1992 letter from the Veteran.  IN that letter, the Veteran stated that he had submitted a June 18, 1992 claim for service connection for posttraumatic stress disorder "and Agent Orange."  He stated that he had received a response for the Agent Orange, but not PTSD and that he was enclosing all paperwork again in case it was misplaced.  That letter is date-stamped on the back on October r15, 1992.  The front of the letter contains a notation of "duplicates pend. exam" which is separately date-stamped on October 28, 1992.  Attached the October 15th letter was a packet of documents including a Statement in Support of Claim that was dated June 18, 1992 and date-stamped October 15, 1992.  This statement did not mention Agent Orange or cardiovascular disorders.  Except for the October 15th letter and this Statement, all the documents in the packet were date-stamped August 19, 1992 or August 1992, indicating that they had been earlier received.  Thus it appears that the October 1992 packet of documents had been submitted in August 1992.  With the packet were the June 1992 Statement as noted above, with a copy of that Statement with an altered date of August 18, 1992 that was date-stamped August 19, 1992.

It appears to the Board that the Veteran incorrectly dated the original letter June 18, 1992, photocopied it, realized the error in the date and altered it in the original only, to August 18, 1992, and submitted it to the AOJ, who received it on August 19, 1992.  It appears that he then became concerned when he did not hear from the AOJ for over two months, and submitted the unaltered photocopy, which he probably genuinely believed he had sent in on June 18, 1992, as he had forgotten to fix the date on the photocopy.

With the copy of the letter purportedly sent in on June 18, 1992, the original of which was altered to read as signed on August 18, 1992, and associated materials, is a statement dated August 10, 1992, and date-stamped as received by the RO on August 19, 1992, which is the first document of record indicating that the Veteran sought service connection for "cardiovascular disorders" claimed by caused by his exposure to Agent Orange.  There is no indication that the date on which the Veteran indicated he signed this letter, "8-10-92," had been altered.  

Also under the copy of the August 18, 1992, letter is information regarding his claim for service connection for PTSD, indicated to have been signed by him on "8-10-92."  This statement is date-stamped on August 19, 1992.  Additionally received by the AOJ and date-stamped on August 19, 1992, are letters from friends and family, generally pertaining to a nervous condition or neurological condition or PTSD, which are in original handwriting and not photocopied.  Additionally received is a letter from the Veteran's sister, a chiropractor, regarding what she perceived to be the Veteran's neurological and psychiatric disabilities.  The letter is dated by her on August 10, 1992, and therefore could not have been previously submitted in June 1992.      

A rating decision dated in October 1992 granted the Veteran's claim for service connection for PTSD, indicated by the AOJ as received on August 19, 1992, and granted effective from August 19, 1992.  The claim for service connection for cardiovascular disease (as well as other disorders claimed to have been related to Agent Orange exposure) was deferred.

For reasons discussed above, the Board finds the Veteran's assertion that he had sent in a letter in June 1992 is not credible; this finding is based not upon any conflicting statements or judgments on the Veteran's veracity, but rather a finding of inadvertent and honest error.  These statements appear to be an honest mistake, whereby he submitted the original with a corrected date in August 1992; but later, in October 1992, submitted an uncorrected photocopy with the earlier erroneous June 1992 date.  Of the associated materials which he indicated he was enclosing "again in case it was misplaced," one is dated August 18, 1992, having been altered from previously reading June 18, 1992, and the additional materials, in original handwriting, to the extent they are dated, are dated August 10, 1992.  The assertion that these materials had been previously submitted in June 1982 cannot be true.  Moreover, the Board finds unlikely that it is mere coincidence that the one statement dated June 18, 1992, but altered to show that it was signed on August 18, 1992, was date-stamped as received by the AOJ on August 19, 1992, the day after the indicated revised date of signature.  Further, when the Veteran was awarded service connection for PTSD effective from August 19, 1992, based on the AOJ's determination as to date of claim, the Veteran did not at that time respond with any assertion than he had originally submitted his claim for service connection for PTSD on June 18, 1992.  Many of the original documents are date-stamped twice, with different color stamps, as having been received on August 19, 1992 or August 1992.  With these observations in mind, the Board finds that the preponderance of the evidence shows that the Veteran's claim for service connection for a cardiovascular disorder based on exposure to Agent Orange was originally received by the AOJ on August 19, 1992, and that no earlier such claim, either formal or informal, or previously misplaced, was ever received by the AOJ.

Thus, review of the claims file reveals that the Veteran's original claim for service connection for coronary artery disease was received on August 19, 1992, and was first denied by a rating decision dated March 1994, with notice to the Veteran in July 1994.  A claim for service connection for a heart attack was received on December 2, 1997, and was denied by a rating decision dated January 26, 1998.  

In July 1994, the claim for service connection for a cardiovascular disorder was denied by the AOJ on the basis that it was not shown in the service treatment records and was not (under the regulations as they existed at that time) a condition for which a presumption of service connection was afforded based on exposure to Agent Orange in Vietnam.

As his original claim for heart disease was received by VA on August 19, 1992, which is between May 3, 1989, and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  In this case, the evidence establishes that the Veteran's coronary artery disease was present prior to the filing of his claim on August 19, 1992.  Specifically, hospital reports dated in April 1992 appear to be the first diagnosis and treatment for heart disease, and describe symptoms having occurred for 1 to 1 1/2 months prior to that date.  Therefore the effective date of August 19, 1992, the latter of the date of onset of coronary artery disease and the date his claim was received at VA, is the properly assigned effective date for the award of service connection for coronary artery disease.  See 38 C.F.R. § 3.816(c)(2).

In a November 2014 Appellant's Brief the Veteran's representative asked the Board to consider a statement it described as received on August 21, 1992 [sic, the letter was date-stamped on the back as received on August 19, 1992], and signed by the appellant on August 10, 1992.  The representative noted that the statement specifically requested service connection for "cardiovascular disorders."  The examiner asked that the Board consider application of 38 C.F.R. § 3.114(a)(3), and argued that the "one year prior" would be August 21, 1991.  The representative asserted that the Veteran is simply seeking an effective date of April 1992, presumably for the reason that this is less than one year prior to the date of claim and is the first date that ischemic heart disease is shown by the record.  With respect to the representative's contentions, the Board notes first that 38 C.F.R. § 3.816 applies in this matter, so that 38 C.F.R. § 3.114(a)(3) does not.  See 38 C.F.R. § 3.816(c)(4).

Further, 38 C.F.R. § 3.114(a)(3) provides that if a claim is reviewed on the initiative of the claimant more than one year after the effective date of the [liberalizing] law, benefits may only be authorized for a period of one year prior to the date of administrative determination of entitlement.  This provision does not apply (1) because the claim was reviewed on the initiative of VA, not the claimant (2) and because the claim was reviewed less than one year after the August 31, 2010, effective date of the liberalized version of 38 C.F.R. § 3.309(e).  Thus, the potentially applicable provision under 38 C.F.R. § 3.114 would be § 3.114(a)(1), which provides in such cases that the effective date to be assigned is "the effective date of the law or VA issue," in this case August 31, 2010.  Moreover, the effective date for service connection for coronary artery disease, even if 38 C.F.R. § 3.114(a)(3) were found applicable as contended by the Veteran's representative, the resulting effective date could be no earlier than August 31, 2009, a result far less favorable than the August 19, 1992, effective date applied in this case under the very unusual effective date provisions set forth at 38 C.F.R. § 3.816.  

For the above reasons, the Board finds that entitlement to an effective date earlier than August 19, 1992, for the grant of service connection for CAD is not warranted, as the preponderance of the evidence shows that the Veteran did not provide any communication to VA indicative of a desire to file a claim for service connection for coronary artery disease or any form of ischemic heart disease or Agent Orange-related disease prior to that date.  Therefore, an earlier effective date is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.


ORDER

Entitlement to an effective date earlier than August 19, 1992, for service connection for coronary artery disease is denied.


REMAND

The Veteran's representative has noted that the Veteran's most recent VA cardiovascular examination was in August 2010, and requests that the Veteran be afforded a more current examination.  As there is very little information upon which to rate the Veteran's coronary artery disease and it has been 4.5 years since an examination was conducted, a more contemporaneous VA examination should be scheduled.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Also, the VA examiner should provide a retrospective medical opinion sufficient for evaluation of the severity of the Veteran's coronary artery disease under the rating code from August 19, 1992, forward.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

On remand, the AOJ should seek to obtain any additional records of treatment for coronary artery disease for the period from April 1992 forward that have not been previously associated with his claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, from 1992 forward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records beginning in 1992.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of (1) determining the current severity of coronary artery disease and (2) obtaining a retrospective opinion as to nature and severity of the Veteran's coronary artery disease from August 1992 forward.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must provide a complete VA examination as to the nature and severity of the Veteran's heart disease sufficient for evaluation under the rating codes 7005 (Arteriosclerotic heart disease (Coronary artery disease)) and 7006 (Myocardial Infarction), as applicable, as in effect from April 1992 forward.  

The AOJ must provide guidance to the examiner such that he can evaluate the Veteran's disorder under criteria as in effect both before and after a substantial change in the rating criteria that was issued December 11, 1997.  See 62 Fed. Reg. 65207 (December 11, 1997).
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The adjudication should take into account the rating criteria at 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006, as applicable, and as in effect both before and after December 11, 1997.  See 62 Fed. Reg. 65207 (December 11, 1997).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


